13 F.3d 405
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lawrence GLADSON, Plaintiff-Appellant,v.Gary HENMAN, William M. Garsow, Robert Mundt, Unicor PrisonIndustries, Defendants-Appellees.
No. 93-3109.
United States Court of Appeals,Tenth Circuit.
Dec. 23, 1993.

ORDER AND JUDGMENT1
Before TACHA, BALDOCK, and KELLY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Lawrence Gladson is confined in the United States Penitentiary at Leavenworth, Kansas.  Seeking declaratory and injunctive relief, Mr. Gladson filed a complaint against certain prison officials (the "defendants") alleging that they violated his Fifth Amendment due process rights by terminating his job assignment in the Federal Prison Industries ("UNICOR") without holding a hearing.  The district court granted the defendants' motion for summary judgment and Mr. Gladson appeals.  We exercise jurisdiction under 28 U.S.C. 1291 and affirm.


3
We review summary judgment orders de novo, using the same standards applied by the district court.   Osgood v. State Farm Mut. Auto Ins. Co., 848 F.2d 141, 143 (10th Cir.1988).  Summary judgment is appropriate "if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law."   Fed.R.Civ.P. 56(c);   see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).  For substantially the same reasons given by the district court, we find that, as a matter of law, the defendants did not violate Mr. Gladson's due process rights when they terminated his UNICOR job assignment without holding a hearing.


4
We GRANT Mr. Gladson's motion to proceed in forma pauperis and AFFIRM the district court's order granting summary judgment for the defendants.  The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3